Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner acknowledges applicant’s amendments to claims 4, 7, and 14.

Response to Amendments
The amendment filed on 04/21/2022 has been entered. All of the claim objections have been overcome. 

Response to Arguments
Applicant’s arguments, see pg. 9-16 filed on 04/21/2022, with respect to the rejections of claims 1, 9, and 16 under 35 USC § 102 have been fully considered and are not persuasive. 

However, in an effort to advance prosecution, the examiner is providing a new 35 USC § 103 rejection in the claim rejection section below, just in case the applicant intended to implement “via” in the meaning of “directly connected” in the claims.

Furthermore, the examiner notes that “via” does not mean “directly connected”, “via” is broad and could be in the meaning “by way of”. Moreover, “connected” is a broad term and does not mean “directly connected”, “connected” is broadly interpreted and does not exclude the presented interpretation. 
Regarding applicant’s argument of claims 1-6 and 9-20, the examiner respectfully points out that the applicants’ arguments are more limiting than the claim language whereas the claim language used is broad, although the claims are interpreted in light of the specification, limitations from the specifications are not read into the claims.  

Claims 1-6 and 9-20 remain rejected and as detailed in 35 USC § 103 the claim rejection section below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Richard B. Odell et al. (US-5305969-A) hereinafter Odell, in view of Jean Bokalot et al. (FR-2686568-A1), hereinafter Bokalot
Regarding claim 1, 
A door lock apparatus (20) comprising:
a first shaft (42) having a first longitudinal centerline (fig. 2; centerline along handle shaft 42); 
a member (111) connected to the first shaft (fig. 5A) 
a second shaft (112) having a second longitudinal centerline (figs. 2, 5-5A, 13; centerline along trunnion 112); 
a latch crank (115) connected to the second shaft (figs. 2, 5-5A, and 13); 
a second cam (118) that extends from the latch crank (figs. 5-5A); 
a linkage (114, 110 collectively) connected between the latch crank and the member (figs. 5-5A and 13);
While Odell teaches a handle (40), a first cam (126), and wherein the handle is movable via rotation of the first shaft between a locked position (fig. 5; closed sate), and unlocked position (fig. 13; open state)

But Odell fails to teach the handle connected to the first shaft via the member, and a first cam that extends from the handle

Bokalot teaches an internal control handle 16 is connected to the shaft 20 via the hub member 16a that includes cam-shaped surface of revolution constructed out of surfaces 88 and 90 collectively

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical connectivity between the member and the handle of Odell by moving the handle to be directly connect to the member which in turn is connected to the first shaft where the member extends into a cam shaped formation at its outer surface, and as disclosed by Bokalot because it is known in the art to manufacture efficient and safe airplane doors of reduced weight and compact designs.

wherein when the handle is in the locked position, the first cam is positioned adjacent to the second cam to prevent rotation of the second shaft [figs. 5, 5A; at the closed state, the locking surface 126 of lock cam 106 abuts locking arm bearing 118 to prevent movement of the locking arm 115 and the cam follower 108 around trunnion 112];
wherein when the handle is in the unlocked position, the first cam is positioned away from the second cam to enable the second shaft to rotate [figs. 13; at the open state, the cam locking surface 126 un-blocks locking arm 115 which is able to rotate in response to the handles’ movement where the locking arm bearing 118 has rotated towards the dwell surface 120 while the lifting arm bearing 118 has rotated towards lifting surface 121 and then towards the hold open surface 122].

Regarding claim 2, 
Odell as modified above teaches the door lock apparatus of claim 1, wherein the latch crank pivots about the second longitudinal centerline as it moves between a closed position (fig. 5-5A; bearings 118 contacts the dwell surface 120 and the locking surface 126 respectively) and an opened position (fig. 13; locking arm bearing 118 of arm 115 contacts the dwell surface 120 while the lifting bearing 118 of arm 114 contacts the hold open surface 122), and wherein the handle pivots about the first longitudinal centerline as it moves between the locked position and the unlocked position (figs. 5-5A and 13; Col. 15, line 67 to Col. 17-line 23).

Regarding claim 3, 
Odell as modified above teaches the door lock apparatus of claim 2, wherein, when the handle moves from the locked position to the unlocked position, the handle pivots about the first longitudinal centerline in a first direction (fig. 13; upward rotation of the handle).

Regarding claim 4, 
Odell as modified above teaches the door lock apparatus of claim 3, wherein when the handle moves from the unlocked position to the locked position, the handle pivots about the first longitudinal centerline in a second direction (figs. 5-5A and 13; downward rotation of the handle) opposite the first direction (fig. 13). 

Regarding claim 5, 
Odell as modified above teaches the door lock apparatus of claim 4, wherein movement of the handle from the locked position to the unlocked position pivots the latch crank about the second longitudinal centerline in a first direction (fig. 13; as handle 40 rotates upwards from its closed to its open state, trunnion 112 generally follows along with a generally counterclockwise rotation) after the movement of the handle has moved the first cam substantially past the second cam (figs. 13 and 5-5A; the follower bearing 118 and the locking surface 126 are no longer in contact once the lifting arm bearing 118  passes over the hold open surface 122).

Regarding claim 6, 
Odell as modified above teaches the door lock apparatus of claim 5, wherein movement of the handle from the unlocked position to the locked position pivots the latch crank about the second longitudinal centerline in a second direction (figs. 5-5A and 13; as handle 40 rotates downwards into its closed state, trunnion 112 generally follows along with a generally clockwise rotation).

Regarding claim 9,
While Odell teaches a system (fig. 1; 20 and 22 collectively) for locking a door (22), the system comprising: 
a first shaft (42) having a first longitudinal centerline (fig. 2; centerline along handle shaft 42);
a member (111) connected to the first shaft (fig. 5A);
a second shaft (112) having a second longitudinal centerline (figs. 2, 5-5A, 13; centerline along trunnion 112); 
a latch crank (115) connected to the second shaft (figs. 2, 5-5A, and 13); 
a second protrusion (118) that extends from the latch crank (figs. 5-5A); and 
a linkage (114, 110 collectively) connected between the latch crank and the member (figs. 5-5A and 13);
wherein the door is connected to the linkage [figs. 1-2, 5-5A, and 13; the latch lock mechanism 20 including the linkage (both of the lifting arm 114 and the drive link 110 collectively) are connected to the door 22];

While Odell teaches a handle (40), a first protrusion (126), and wherein the handle is movable via rotation of the first shaft between a locked position (fig. 5; closed sate), and unlocked position (fig. 13; open state), But Odell fails to teach a handle connected to the first shaft via the member, and a first protrusion that extends from the handle,
Bokalot teaches an internal control handle 16 that is connected to the shaft 20 via the hub member 16a that includes the surface of revolution that is constructed out of surfaces 88 and 90 collectively, where the surface of revolution is a cam-shaped protrusion,

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical connectivity between the member and the handle of Odell by moving the handle to be directly connect to the member which in turn is connected to the first shaft where the member extends form a first protrusion at its outer surface, and as disclosed by Bokalot because it is known in the art to manufacture efficient and safe airplane doors of reduced weight and compact designs

wherein when the handle is in the locked position, the first protrusion is positioned adjacent to the second protrusion to prevent rotation of the second shaft (figs. 5-5A of Odell; at the closed position, the locking surface 126 of lock cam 106 abuts locking arm bearing 118 to prevent movement of the locking arm 115 and the cam follower 108 around trunnion 112); and
ATTY. REF.: 19941.253US01wherein when the handle is in the unlocked position, the first protrusion is positioned away from the second protrusion to enable the second shaft to rotate (fig. 13; the doors’ opening sequence forces the cam locking surface 126 to un-block the locking arm 115 and trunnion 112, forcing the rotation of locking arm bearing 118 towards the dwell surface 120 and the lifting bearing 118 towards the lifting surface 121 and then the hold open surface 122).

Regarding claim 10,
Odell as modified above teaches the system of claim 9, wherein the door is a passenger door (22) of an aircraft (fig.1; aircraft fuselage 26).

Regarding claim 11, 
Odell as modified above teaches the system of claim 10, wherein movement of the linkage and the latch crank opens the door (fig. 13; upward rotation of handle 40 pivots the locking arm 115 and the cam follower arm 114 forcing an upward motion of the drive link 110 and the door 22 leading to opening the door from its opening 24).

Regarding claim 12, 
Odell as modified above teaches the system of claim 11, wherein the handle in the locked position prevents movement of the linkage and the latch crank [figs. 5, 5A; at the handles’ closed state, the locking surface 126 abuts locking arm bearing 118 to prevent movement of the locking arm 115 and cam follower 108 including linkage 114, 110 around trunnion 112).



Regarding claim 13, 
Odell as modified above teaches the system of claim 12, wherein the latch crank pivots about the second longitudinal centerline as it moves between a closed position (fig. 5-5A; bearings 118 contacts the dwell surface 120 and the locking surface 126 respectively) and an open position (fig. 13; locking arm bearing 118 of arm 115 contacts the dwell surface 120 while the lifting bearing 118 of arm 114 contacts the hold open surface 122), and wherein the handle pivots about the first longitudinal centerline as it moves between the locked position and the unlocked position (figs. 5-5A and 13; Col. 15, line 67 to Col. 17-line 23).

Regarding claim 14, 
Odell as modified above teaches the system of claim 13, wherein when the handle moves from the locked position to the unlocked position, the handle pivots about the first longitudinal centerline in a first direction (fig. 13; upward rotation of the handle),

and wherein when the handle moves from the 6APPLICANT: THE BOEING COMPANYunlocked positioned to the locked position the handle pivots about the first longitudinal centerline in a second direction (figs. 5-5A and 13; downward rotation of the handle) opposite the first direction (fig. 13). 

Regarding claim 15, 
Odell as modified above teaches the system of claim 14, wherein movement of the handle from the locked position to the unlocked position pivots the latch crank about the second longitudinal centerline in a first direction (fig. 13; as handle 40 rotates upwards from its closed to its open state, trunnion 112 generally follows along with a generally counterclockwise rotation) after the movement of the handle has moved the first protrusion substantially past the second protrusion  (fig. 13; the locking arm bearing 118  moves away from the locking surface 126  towards the dwell surface 120 once the lifting arm bearing 118  passes over the hold open surface 122), and

wherein movement of the handle from the unlocked position to the locked position pivots the latch crank about the second longitudinal centerline in a second direction (figs. 5-5A and 13; as handle 40 rotates downwards into its closed state, trunnion 112 generally follows along with a generally clockwise rotation).

Regarding claim 16, 
While Odell teaches a method for selectively locking and unlocking a door (22), the method comprising steps of:

coupling a latch crank (115) to a second shaft (112), the latch crank being rotatable about a second longitudinal centerline (centerline along trunnion 112) of the second shaft (figs. 1-2, 5-5A, and 13; the locking arm 115 is pivotally mounted to the trunnion 112);

coupling a linkage (114, 110 collectively) between the latch crank and the member (figs. 5-5A and 13; lifting arm 114 extends between the member /web 111 and the locking arm 115);

coupling the linkage to the door (figs. 1-2, 5-5A, and 13; the latch lock mechanism 20 including the linkage (114,110 collectively) are mounted to the door 22), wherein movement of the linkage opens and closes the door (figs. 5-5A and 13; upward rotation of handle 40 forces an upward motion of drive link 110 and  door 22 leading to opening the door from its opening 24, while rotating the handle downwards reverses the movement of the latch locks’ (20) mechanical components which leads to closing the door); and

While Odell teaches a handle (40), a first shaft (42), a member (111), and the handle being rotatable about a first longitudinal centerline (fig. 2; centerline along handle shaft 42) of the first shaft between a locked position (fig. 5; closed sate), and unlocked position (fig. 13; open state).

But Odell fails to teach coupling a handle (40) to a first shaft (42) via a member (111),
Bokalot teaches an internal control handle 16 that is connected to the shaft 20 via the hub member 16a (figs. 1-4)
		It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical connectivity between the member and the handle of Odell by moving the handle to be directly connect to the member which in turn is connected to the first shaft, and as disclosed by Bokalot because it is known in the art to manufacture efficient and safe airplane doors of reduced weight and compact designs.

preventing rotation of the latch crank about the second longitudinal centerline of the second shaft when the handle is in the locked position [figs. 5, 5A; at the handles’ closed state, the locking surface 126 abuts locking arm bearing 118 to prevent movement of the locking arm 115 and cam follower 108 including linkage 114, 110 around trunnion 112).

Regarding claim 17,
Odell as modified above teaches the method of claim 16, wherein the step of preventing rotation of the latch crank further comprises positioning a first protrusion (126) on the handle adjacent to a second protrusion (118) on the latch crank when the handle is in the locked position (figs. 1-2, 5-5A; and 13; the locking surface126 and locking arm roller bearing 118 pivot to be next to each other once the door 22 is closed and the handle 40 is at its downward position).

Regarding claim 18, 
Odell as modified above teaches the method of claim 17, wherein the handle is configured to move the first protrusion away from the second protrusion as the handle rotates from the locked position to the unlocked position (figs. 5-5A and 13; the doors’ opening sequence forces the cam locking surface 126 to un-block the locking arm bearing 118 to rotate  from locking surface 126 towards the dwell surface 120 while the lifting arm bearing 118 passes over the hold open surface 122).

Regarding claim 19, 
Odell as modified above teaches the method of claim 18, wherein the latch crank is configured to rotate about the second longitudinal centerline of the second shaft from a closed position (fig. 5-5A; bearings 118 contacts the dwell surface 120 and the locking surface 126 respectively) to an opened position (fig. 13; locking arm bearing 118 of arm 115 contacts the dwell surface 120 while the lifting bearing 118 of arm 114 contacts the hold open surface 122) after the first protrusion moves away from the second protrusion (figs. 5-5A and 13; locking surface 126 moves away from the locking arm bearing 118 when the handle moves to the open state

Regarding claim 20, 
Odell as modified above teaches the method of claim 19, wherein rotation of the latch crank from the closed position to the opened position moves the linkage to open the door (fig. 13; upward rotation of handle 40 from the closed to the open status, pivots the locking arm 115 and the cam follower arm 114 forcing an upward motion of the drive link 110 and the door 22 leading to opening the door from its opening 24).

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowably subject matter:

Regarding claim 7, 
Although, the prior art of record, including Richard B. Odell et al. (US-5305969-A) and Jean Bokalot et al. (FR-2686568-A1), teach the following claimed structural limitations “a door lock apparatus”, “handle”, “unlocked position”, “locked position”, and the “latch crank”. But the prior art made of record, including Richard B. Odell et al. (US-5305969-A) and Jean Bokalot et al. (FR-2686568-A1), fail to teach the structural interaction “the latch crank reaches the closed position before the handle reaches the locked position”. The examiner can find no motivation to combine or modify the references of record without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Claim 8 is allowed due to depending on an allowably claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Donald R. Noble (US-5031863-A) teaches an upwardly and outwardly opening, plug-type emergency exit hatch located over the wing of an aircraft. The invention provides for the automatically opening of the emergency exit hatch after being unlatched without the need to manually handle the latch.
Tschechne Herbert (FR-2772338-A1) teaches an operating device for an aircraft passenger door, including a locking installation and a locking control installation. The invention saves weight and space of the airplane door.
Remi Crozier et al. (CN-111287583-A) teaches a system for latching and locking of an aircraft door. The system reduces the need for latch fittings that are mounted around the fuselage door which in turn reduces the assembly time during the manufacturing process.
Irwin G. Baker (US-3791073-A) teaches an aircraft door and a hinge assembly. The invention provides for a door that can be easily installed and replaced, adjustable in several direction, pressure seals to the airframe on a relatively noncomplex seal plane, and conforms to the shape of the door without the need for substantial inward movement during the opening procedure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        


/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675